Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about March 29, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she had committed an act which, if committed by an adult, would constitute the crime of unlawful assembly, and placed her on probation for two years with 75 hours of community service, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s credibility determinations. As this Court held in a companion case (Matter of Danielle V., 293 AD2d 373, 373-374), the credible evidence “warranted a reasonable inference that appellant and a group of other youths advanced upon a group of police officers in a subway station with the joint purpose of engaging in ‘tumultuous and violent conduct likely to cause public alarm,’ within the meaning of Penal Law § 240.10.” Concur — Andrias, J.P., Ellerin, Rubin, Friedman and Gonzalez, JJ.